Citation Nr: 1111119	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-42 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle disability, status post lateral ligament reconstruction.

3.  Entitlement to a compensable initial rating for residuals of a right inferior orbital wall fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 2000 to June 2008.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

In March 2010 the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Board observes that the case was certified to the Board in December 2010, subsequent to the October 2010 supplemental statement of the case.

A total rating for compensation purposes based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  At his June 2010 VA examination, the Veteran indicated that he was working part-time as a security guard.  The Veteran has not asserted that he is unemployable.

An October 2010 rating decision granted service connection for right shoulder disability, tinnitus, and septal deviation, and assigned ratings of 10 percent for each of those disabilities.  The Veteran has not expressed disagreement with those determinations in the October 2010 rating decision.  The October 2010 rating decision also assigned a 10 percent rating for the service-connected left ankle disability, effective from June 2, 2008.

At his June 2010 VA examination the Veteran appeared to indicate that he had headaches related to his service-connected residuals of a right inferior orbital wall fracture.  As such, the issue of entitlement to service connection for headaches, to include as secondary to service-connected disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue of entitlement to service connection for headaches, to include as secondary to service-connected disability, is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  There has been no demonstration of current hearing loss disability for VA purposes by competent clinical evidence of record.

2.  Throughout the rating period on appeal, the Veteran's left ankle disability has been manifested by complaints of left ankle pain, and demonstration of limitation of function approximating marked limitation of motion.

3.  Throughout the rating period on appeal, the Veteran's right inferior orbital wall fracture residuals have been manifested by complaints of right facial pain, but have not resulted in loss of skull, a tender scar, or right eye visual acuity of worse than 20/25.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for an initial rating of 20 percent for left ankle disability, status post lateral ligament reconstruction, have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5271 (2010).

3.  The criteria for a separate 10 percent evaluation for a left lateral ankle scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2010).

4.  The criteria for an initial compensable rating for residuals of a right inferior orbital wall fracture have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.75, 4.79, Diagnostic Codes 5296, 6066 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the November 2008 rating decision granted service connection for left ankle disability and residuals of a right inferior orbital wall fracture, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that the relevant rating criteria have been provided to the Veteran, including in the June 2009 statement of the case.  In June 2008 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

By correspondence dated in June 2008 the Veteran was informed of the evidence and information necessary to substantiate the `claim for service connection for hearing loss, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records and private medical records.  The Veteran has undergone VA examinations that address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2008 VA examiner's opinion is more than adequate.  The June 2008 examiner elicited information concerning the Veteran's military service, and the noise exposure received therein.  The opinion considered the pertinent evidence of record.  Supporting rationale was provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the VA rating examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

I.  Hearing loss

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that he has hearing loss as a result of serving in an artillery unit during service.  The Veteran's primary military occupational specialty was a field artillery fire control personnel.  At his March 2010 Board hearing, the Veteran indicated (March 2010 Board hearing transcript, page 5) that he sometimes did not utilize hearing protection during service and started noticing hearing loss difficulties in January 2002.

Service treatment records and audiograms reveal normal right ear hearing loss.  Left ear hearing loss as understood by Hensley was shown on May 23, 2000, July 2001, April 2003, and August 2004 service audiograms, but was not shown on the May 12, 2000 service examination or the March 2008 service separation audio examination.  Left ear hearing loss for VA purposes was not shown.

The Board notes (despite undergoing VA audiological examinations in July 2008 and July 2010) that there has been no demonstration of current right ear or left ear hearing loss disability for VA purposes by competent clinical evidence of record.  38 C.F.R. § 3.385. 

As a service connection claim requires, at a minimum, medical evidence of a current disability, the preponderance of the evidence is against the Veteran's claim for service connection for right ear and left ear hearing loss disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board concedes that the Veteran was exposed to acoustic trauma in service.  The Board notes, however, that the Veteran's hearing loss never rose to hearing loss "disability" for VA purposes, and current right ear and left ear hearing loss disability has not been shown.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to designate his current level of loss of hearing acuity as meeting the criteria of a "disability" pursuant to 38 C.F.R. § 3.385.  A lay person is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Initial ratings

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Because the service-connected left ankle and residuals of a right inferior orbital wall fracture appeals are from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Left ankle

Service treatment records reveal that the Veteran underwent left ankle reconstruction in January 2008.  Based primarily on the Veteran's service treatment records, a November 2008 rating decision granted the Veteran service connection for left ankle disability and assigned a noncompensable rating, effective June 2, 2008.  An October 2010 RO decision increased the rating for left ankle disability to 10 percent, also effective June 2, 2008.

The Veteran's service-connected left ankle disability is rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.

The average normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion, and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

A September 2009 letter from the Veteran's private physician noted that the Veteran's left ankle would sometimes lock and "freeze" up.

At his March 2010 Board hearing, the Veteran indicated (March 2010 Board hearing transcript, pages 26-29) that his left ankle was painful and unstable, and noted that he was able to use a treadmill but was unable to run or play basketball.  He wore his ankle brace once a week and also complained of pain and discomfort form his left ankle surgical scar.

At a June 2010 VA examination, the Veteran complained of a constant pain and locking of the left ankle joint.  He indicated that he would wear a brace during work and school, and would take Ibuprofen and apply ice for pain relief.  Examination revealed left ankle pain, stiffness, weakness, and incoordination, but no instability or deformity.  A flare-up of a severe nature would occur every one to two months and last for 3 to 7 days.  It was noted that the Veteran's left ankle would cause him to have to stop and rest upon walking long distances.  The examiner noted that a left lateral ankle surgical scar was tender to palpation.  Range of motion (active) of the left ankle was as follows: 15 degrees dorsiflexion and 30 degrees plantar flexion.  Other significant findings included tenderness and resistance to internal rotation.  Left ankle X-rays (November 2009) noted traumatic arthritis, especially medially.  The diagnosis was left ankle ligament/tendon injury due to repetitive sprain, status post surgical ligament/tendon repair with grafting.  The examiner noted that due to left ankle problems the Veteran was unable to participate in sports, and also noted its moderate effects on chores.

The Board finds that the evidence for this time period shows limitation of motion or function of the left ankle which more nearly approximates a degree characterized as marked so as to warrant a 20 percent rating under Diagnostic Code 5271.  While range of motion testing on the June 2010 VA examination has arguably shown just moderate limitation of motion, the Board must also consider other left ankle manifestations under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The June 2010 VA examiner noted that the Veteran was essentially unable to participate in sports due to his left ankle problems, and noted that the Veteran had to stop and rest upon walking long distances.  Left ankle pain, stiffness, weakness, and incoordination were noted, and the examiner observed that the Veteran would have left ankle flare-ups of a severe nature.  Based on these findings, and when considering 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that the Veteran's service-connected left ankle disability has approximated marked limitation of motion so as to warrant a 20 percent rating under Diagnostic Code 5271 for the duration of this appeal.

The Board has considered the applicability of rating the left ankle disability under Diagnostic Code 5270, for ankylosis of the ankle.  In this regard, under this Diagnostic Code, a 30 percent evaluation is warranted when the ankle is ankylosed in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  The Veteran has not asserted, and the evidence does not demonstrate that the Veteran's left ankle is ankylosed, and the Board finds that a higher evaluation is not warranted under Diagnostic Code 5270.

The Board has further considered whether the Veteran warrants a separate disability rating for a surgical scar on his left ankle.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board observes that the June 2010 VA examiner noted that the Veteran's left lateral ankle post surgical scar was tender to palpation.  Based on such findings, a 10 percent rating for the painful left ankle scar is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.

B.  Right orbital

Service treatment records reveal that the Veteran underwent a right orbital fracture repair in December 2007.  The November 2008 rating decision granted the Veteran service connection for residuals of a right inferior orbital wall fracture (claimed as broken nose, right eye, and sinus condition), and assigned a noncompensable rating, effective June 2, 2008.  An October 2010 rating decision granted separate service connection for septal deviation, status post fracture anterior wall, left sinus and assigned a 10 percent rating, effective June 2, 2008.

At his March 2010 Board hearing, the Veteran indicated (March 2010 Board hearing transcript, page 37) that he had pain on touch to his right orbital area.

At a June 2010 VA examination the Veteran indicated that he had some pressure sensation under his right eye that would come and go as well as occasional headaches.  The examiner noted that a January 2010 maxillofacial CT revealed no acute osseous abnormality and no evidence of a displaced fracture.  Examination revealed residuals of a faint scar that was characterized as unmeasurable.  While the Veteran reported right eye dryness, watering, and blurry right eye vision, diplopia was not present on examination, and the examiner noted that the Veteran had no visual field defect and had (corrected) right eye distance vision of 20/25 and right eye near vision (corrected) of 20/20.

Under Diagnostic Code 5296, a compensable rating is warranted for loss of part of both the inner and the outer tables of the skull.  A 10 percent rating is warranted when there is no brain hernia and the area of the part of the skull that is lost is smaller than the size of a 25-cent piece or 0.716 in (4.619 cm).  The medical evidence does not support a compensable rating under Diagnostic Code 5296.  In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Board observes that there is no evidence of any loss of part of the Veteran's skull, and the CT scan revealed no indication of any loss of the inner or outer tables of the skull at that time.

As for scar residuals, as noted, the June 2010 VA examiner observed only a faint scar that was characterized as unmeasurable.  38 C.F.R. § 4.118, Diagnostic Code 7800 - 7805.  As for visual problems, the Board notes that the Veteran has not been shown to have any visual field deficits.  Additionally, the Veteran does not have visual acuity of 20/50 or worse in the right eye, and he is therefore not entitled to a compensable rating for his right eye based upon impairment of visual acuity or loss of visual field.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.

Thus, for the reasons set forth above, the Board finds that the preponderance of the evidence is against a compensable rating for any of the Veteran's residuals of a right orbital wall fracture at any point during the course of the claim.

Conclusion

The Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his left ankle disability and right orbital wall fracture residuals.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the pain and difficulties that he experiences.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the ratings currently assigned.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected left ankle disability and right orbital wall fracture residuals are not so unusual or exceptional in nature as to render the schedular ratings inadequate.  The Veteran's disabilities have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his service-connected disabilities.  The evidence does not reflect that the Veteran's disabilities on appeal, alone, have caused marked interference with his employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for bilateral hearing loss is denied.

An initial rating of 20 percent for left ankle disability, status post lateral ligament reconstruction is granted, subject to the applicable law governing the award of monetary benefits.

A separate 10 percent rating for a left lateral ankle scar is granted, subject to the applicable law governing the award of monetary benefits.

An initial compensable rating for residuals of a right inferior orbital wall fracture is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


